Exhibit 10.10


SOUTHERN TRUST SECURITIES HOLDING CORP.


NONSTATUTORY STOCK OPTION AGREEMENT


1. Grant of Option. This agreement evidences the grant by Southern Trust
Securities Holding Corp., a Florida corporation (the "Corporation"), on October
1, 2010 (the "Grant Date") to Kevin Fitzgerald, an employee of a wholly-owned
subsidiary of the Corporation (the "Participant"), an option to purchase, in
whole or in part, on the terms provided herein a total of Three Hundred Thousand
(300,000) shares (the "Shares") of restricted common stock of the Corporation
("Common Stock") at $.25 per Share (the "Exercise Price").  Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on October 1,
2020 (the "Final Exercise Date").
 
It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the "Code").
Except as otherwise indicated by the context, the term "Participant", as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
 
2. Vesting Schedule. This option will become exercisable ("vest") in equal
amounts over a period of 24 months commencing on November 1, 2010.  The right of
exercise shall be cumulative so that to the extent the option is not exercised
in any period to the maximum extent permissible it shall continue to be
exercisable, in whole or in part, with respect to all Shares for which it is
vested up to and including the Final Exercise Date.
 
3. Exercise of Option.
 
(a) Form of Exercise. Each election to exercise this option shall be by written
notice in the form attached hereto as Exhibit A, signed by the Participant, and
received by the Corporation at its principal office, accompanied by this
agreement, and payment in full.
 
(b) Termination of Relationship with the Corporation. If the Participant ceases
to be an employee of the Corporation, or any present or future subsidiary of the
Corporation (which shall be included in the definition of the Corporation for
purposes of this Agreement) for any reason, then, except as provided in
paragraphs (c) and (d) below, the right to exercise this option shall still
terminate on the Final Exercise Date, provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.
 
(c) Exercise Period Upon Death. If the Participant dies prior to the Final
Exercise Date while he is an employee and the Corporation has not terminated
such relationship for "cause" as specified in paragraph (d) below, this option
shall be exercisable up to and including the Final Exercise Date by an
authorized transferee of the deceased, provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his death.
 
 
1

--------------------------------------------------------------------------------

 
 
(d) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Corporation is
terminated by the Corporation for Cause (as defined below), the right to
exercise this option shall terminate upon the close of business on the effective
date of such termination of employment or other relationship (the "Termination
Date") and the Participant will not vest in any unvested shares.  If, prior to
the Final Exercise Date, the Participant is given notice by the Corporation of
the termination of his employment or other relationship by the Corporation for
Cause, the effective date of such termination of employment or other termination
shall be subsequent to the date of the delivery of such notice and the right to
exercise this option shall be suspended from the time of the delivery of such
notice until the earlier of (i) such time as it determined or otherwise agreed
that the Participant’s employment or other relationship shall not be terminated
for Cause as provided in such notice or (ii) immediately prior to such
Termination Date as agreed to by the Corporation and Participant or set by a
third party arbitrator, as provided for below. If the Participant is party to an
employment, consulting or severance agreement with the Corporation that contains
a definition of "cause" for termination of employment or other relationship,
"Cause" shall have the meaning ascribed to such term in such agreement.
Otherwise, "Cause" shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his responsibilities to the Corporation
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Corporation), as mutually
agreed to by the Corporation and the Participant and if not mutually agreed to,
as determined by a third-party arbitrator.
 
4. Withholding. No Shares will be issued pursuant to the exercise of this option
unless and until the Participant pays to the Corporation, or makes provision
satisfactory to the Corporation for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option as an
employee of the Corporation.
 
5. Nontransferability of Option. This option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution of the domicile of the Participant, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Adjustments of Exercise Price and Number of Shares Subject to Options. The
number of shares of Common Stock purchasable upon the exercise of the option and
the Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following.  In case the Corporation shall (i) pay a
dividend in shares of Common Stock or make a distribution in shares of Common
Stock to holders of its outstanding Common Stock, (ii) subdivide its outstanding
shares of Common Stock into a greater number of shares, (iii) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, or (iv) issue any shares of its capital stock in a reclassification of
the Common Stock, then the number of Common Stock issuable upon exercise of this
option immediately prior thereto shall be adjusted so that the Participant shall
be entitled to receive the number of shares of Common Stock which he would have
owned or have been entitled to receive had such option been exercised in advance
thereof.  Upon each such adjustment of the number of shares of Common Stock
which are issuable hereunder, the Participant shall thereafter be entitled to
purchase the number of shares of Common Stock resulting from such adjustment at
an Exercise Price per share of Common Stock obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of shares of
Common Stock purchasable pursuant hereto immediately prior to such adjustment
and dividing by the number of shares of Common Stock resulting from such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.
 
7. Change of Control.  In case the Corporation issues additional shares of
common stock, or any securities convertible or exchangable into shares of common
stock, or any shares of any series of stock with voting rights, to any person
causing such person to acquire control of over 50.01% or more of the
Corporation’s issued and outstanding voting stock, excluding shares of common
stock held by, or issuable upon the exercise of options granted to, Robert
Escobio (each a “Change of Control”), then the Participant’s options granted
hereunder shall become fully vested effective as of the date of such Change of
Control.
 
8. Authorized Shares. The Corporation covenants that during the period the
option is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the shares of
Common Stock upon the exercise, in whole or in part, of this option.


[Signature page to follow.]

 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Corporation has caused this option to be executed by its
duly authorized officer.
 

       
SOUTHERN TRUST SECURITIES HOLDING CORP.
         
By:
/s/ Robert Escobio
   
Name:
Robert Escobio
   
Title:
Chief Executive Officer
 

 
PARTICIPANT’S ACCEPTANCE


The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.
 

  PARTICIPANT: /s/ Kevin Fitzgerald  

 
 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A


NOTICE OF STOCK OPTION EXERCISE


Date:


Southern Trust Securities Holding Corp.
145 Almeria Ave.
Coral Gables, Florida 33134


Dear Sir or Madam:


I am the holder of a Nonstatutory Stock Option granted to me by Southern Trust
Securities Holding Corp. (the "Corporation") for the purchase of 300,000 shares
of Common Stock of the Corporation at a purchase price of $.25 per share.


I hereby exercise my option to purchase                          shares of
Common Stock (the "Shares"), for which I have enclosed                         
in the amount of                         .


Please register my stock certificate as follows:
 

         
Name(s):
           
Address:
           
Tax I.D. #:
   



Very truly yours,
 
(Signature)



 
5